The sole question presented by the application of Senator Wilkowski for certiorari to review conviction of contempt of court for failure to obey an order for his appearance as a witness before *Page 688 
Honorable Thomas M. Cotter, judge of the recorder's court of the city of Detroit, then conducting an examination under the provisions of 3 Comp. Laws 1929, § 17215 et seq., is whether such contempt proceeding is criminal or civil in character. As stated in applicant's brief:
"If this be a criminal proceeding and the constitutional provision does not provide immunity in criminal proceedings obviously the lower court was right."
We adhere to the rule as stated by Chief Justice White inWilliamson v. United States, 207 U.S. 425 (28 Sup. Ct. 163), that all criminal offenses are comprehended by the terms "treason, felony and breach of the peace," and hold that the proceeding in question is criminal in its nature and not civil.*Carnahan v. Carnahan, 143 Mich. 390, 399 (114 Am. St. Rep. 660, 8 Ann. Cas. 53).
We have just passed upon the nature of proceedings under 3 Comp. Laws 1929, § 17215 et seq., in Re Petition forInvestigation of Recount, ante, 328.
The application is denied.
EDWARD M. SHARPE, J., did not sit.
* See Michigan Const. 1908, art. 5, § 8. *Page 689